932 F.2d 980
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Gail J. MAYHEW, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 91-3107.
United States Court of Appeals, Federal Circuit.
March 22, 1991.
ORDER

1
The Office of Personnel Management moves for a remand to the Merit Systems Protection Board with instructions to remand to OPM for consideration of the issue of whether Gail J. Mayhew's daughter, Rhonda, is entitled to survivor benefits.  Gail J. Mayhew has not responded.


2
OPM states that Mayhew raised the issue of her daughter's eligibility, but that neither OPM nor the Merit Systems Protection Board considered it.


3
Upon consideration thereof,

IT IS ORDERED THAT:

4
The unopposed motion is granted.*



*
 Mayhew has submitted copies of a bulky appendix with the court.  The court usually retains only one copy in its files in cases of dismissal or remand.  If Mayhew wishes to retrieve the other copies from the Clerk's Office to use if or when the case returns to the court, she may do so